FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        June 23, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                              FOR THE TENTH CIRCUIT




    ADENAN JULIANTO,

                Petitioner,

    v.                                                    No. 07-9566
                                                      (Petition for Review)
    MICHAEL B. MUKASEY,
    United States Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BRORBY, Circuit Judges.


         Adenan Julianto, a native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals (BIA) decision denying his applications for

asylum, restriction on removal, and protection under the Convention Against

Torture (CAT). Mr. Julianto claims the BIA denied his requests for restriction on




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
removal and CAT relief because it discredited his testimony. We perceive no

error and deny the petition for review.

                                          I

      Mr. Julianto entered the United States on June 1, 2000, on a J-1 visitor visa

authorizing him to stay until November 18, 2001. He overstayed his visit, and on

April 8, 2003, the government commenced removal proceedings, charging him

under 8 U.S.C. § 1227(a)(1)(B) with remaining in this country beyond his

authorized time. Mr. Julianto conceded the charges but requested asylum,

restriction on removal, and CAT relief. Finding that he failed to timely file his

asylum application within one year of entering the United States, and otherwise

failed to show extraordinary circumstances justifying the delay, an Immigration

Judge (IJ) denied his asylum application. The IJ then considered his requests for

restriction on removal and CAT protection but found that he did not satisfy the

standards of relief. Accordingly, the IJ denied his applications and ordered

Mr. Julianto removed to Indonesia. The BIA affirmed, and this petition followed.

                                          II

      On review, Mr. Julianto does not challenge the agency’s denial of his

asylum application, and we do not consider it. Instead, he asserts that the BIA

discounted his credibility to deny restriction on removal and CAT protection. We

review the agency’s legal determinations de novo and its “findings of fact under

the substantial evidence standard.” Elzour v. Ashcroft, 378 F.3d 1143, 1150

                                          -2-
(10th Cir. 2004). Where, as here, a single member of the BIA issues a brief order

affirming the IJ’s decision, we “will not affirm on grounds raised in the IJ

decision unless they are relied upon by the BIA in its affirmance.” Sidabutar v.

Gonzales, 503 F.3d 1116, 1123 (10th Cir. 2007) (quotation omitted). This

permits us to “consult the IJ’s opinion to the extent that the BIA relied upon or

incorporated it.” Sarr v. Gonzales, 474 F.3d 783, 790 (10th Cir. 2007).

      We begin with Mr. Julianto’s application for restriction on removal. An

alien is entitled to restriction on removal if his “life or freedom would be

threatened in [the country of removal] because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A); see also Sidabutar, 503 F.3d at 1123. An alien creates

a rebuttable presumption of entitlement to restriction on removal by showing past

persecution on account of any of these five grounds, 8 C.F.R. § 1208.16(b)(1), or

by showing that it is “more likely than not” that he will suffer future persecution

upon removal, id. § 1208.16(b)(2); see also Sidabutar, 503 F.3d at 1123-24.

      Mr. Julianto claims he was persecuted on account of his Chinese heritage

and Christian faith. He testified that as a child, he was taunted as a “colonialist”

because his former last name, “De La Croix,” was mistakenly believed to be a

legacy of the Dutch occupation of Indonesia. Admin. R. at 91. He also recalled

the 1998 Indonesian riots, during which he witnessed the beating of a Chinese

man while riding the bus. Mr. Julianto reported that he injured his arm fleeing

                                          -3-
the bus and required three stitches to close the laceration. He stated that when the

riots began, he went to a hotel rooftop, where he observed fights on the street and

heard on the radio that Chinese women had been raped and Chinese-owned stores

were being burned. Although his application states that he spent the night at the

hotel, Mr. Julianto testified that later that night, at approximately 11:00 pm, he

left the hotel and went to his apartment, where he met his girlfriend because she

was too frightened to return to her home. The next day, while enroute to the

airport, they observed four cars burning on the streets, and once at the airport,

saw many Chinese people attempting to leave the country. Additionally,

Mr. Julianto testified that Bali suffered two bombings in 2002 and 2005.

      These events do not warrant relief. The contention that Mr. Julianto

changed his last name because children thought it was Dutch is wholly unrelated

to his claims of persecution as a Sino-Christian. With regard to his experiences

during the 1998 riots, they do not rise to the level of persecution. “Persecution is

the infliction of suffering or harm upon those who differ (in race, religion, or

political opinion) in a way regarded as offensive and requires more than just

restrictions or threats to life and liberty.” Chaib v. Ashcroft, 397 F.3d 1273, 1277

(10th Cir. 2005) (quotation omitted). It is “an extreme concept that does not

include every sort of treatment our society regards as offensive.” Korablina v.

INS, 158 F.3d 1038, 1044 (9th Cir. 1998) (quotation omitted). Although

“[p]ersecution may be found by cumulative, specific instances of violence and

                                          -4-
harassment,” id., “generalized lawlessness and violence between diverse

populations” is generally insufficient to satisfy the standard, Singh v. INS,

134 F.3d 962, 967 (9th Cir. 1998).

      There is no question that there was violence between Muslims and

Chinese-Christians during the riots, but Mr. Julianto suffered little direct harm.

As the IJ correctly concluded, the injury he sustained fleeing the bus is not

tantamount to persecution, cf. Tulengkey v. Gonzales, 425 F.3d 1277, 1281

(10th Cir. 2005) (finding no persecution where alien was robbed, fondled, and

sustained a minor head injury), and there is no other evidence suggesting that he

was ever specifically targeted on account of racial or religious animus. The

violence he witnessed and heard about on the radio was generalized and not

directed at him in any way, and he was already in the United States at the time the

two Bali bombings occurred in 2002 and 2005. As for his claims of future

persecution, Mr. Julianto fails to show a clear probability of persecution upon

removal. Indeed, as the IJ noted and the BIA agreed, his Christian mother and

five siblings continue to live unharmed in Indonesia, and there is no evidence to

suggest that it would be unreasonable for him to relocate to another part of

Indonesia, see 8 C.F.R. § 1208.16(b)(3). Under these circumstances, Mr. Julianto

is not entitled to restriction on removal.

      We thus consider his remaining avenue of relief, CAT protection. The

CAT does not require an alien to show mistreatment “based on any particular

                                             -5-
characteristic such as race or political opinion,” but mandates that the alien “show

that it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” Ismaiel v. Mukasey, 516 F.3d 1198, 1204

(10th Cir. 2008) (quotations and citations omitted). Since Mr. Julianto failed to

show a likelihood that he would be persecuted upon removal, it follows that he

probably will not be tortured. See Sidabutar, 503 F.3d at 1125-26. We therefore

affirm the BIA’s denial of CAT relief as well.

      Mr. Julianto’s lingering contention that the BIA improperly discredited his

testimony is disingenuous and without merit. In his brief to the BIA, he asserted

there were bombings “in Jakarta in the late 1990’s, in 2001, 2002, and 2005,”

Admin. R. at 9, and that “as a child student, [he] was beaten up by Muslim

children,” id. at 10. He also claimed that he observed “the burning of an entire

section of businesses and raping of women during rioting, and repeated bombings

. . . throughout a ten-year period.” Id. at 13. Recognizing that this recitation of

facts was inconsistent with Mr. Julianto’s testimony before the IJ, the BIA ruled

that his factual assertions were unsupported by the record. To substantiate its

ruling, the BIA cited his specific testimony that he was taunted (rather than

beaten) as a child because his former last name was thought to be Dutch, that he

only heard over the radio that women had been raped, and that the Bali bombings

transpired after he left Indonesia for the United States. Although we normally

review the agency’s adverse credibility findings to ensure that they are supported

                                          -6-
by specific, cogent reasons, see Sarr, 474 F.3d at 789, here, the BIA did not

discredit Mr. Julianto’s testimony; it corrected his misrepresentation of it.

      The petition for review is DENIED.


                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                          -7-